peal by the defendant from a judgment of the County Court, Suffolk County (Ohlig, J.), rendered January 14, 2004, convicting him of robbery in first degree, criminal mischief in the second degree (two counts), criminal possession of stolen property in the fourth degree, and resisting arrest, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that his conviction was not supported by legally sufficient evidence is unpreserved for appellate review (see CPL 470.05 [2]). In any event, viewing the evidence *573in the light most favorable to the prosecution (see People v Contes, 60 NY2d 620 [1983]), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
The defendant’s disagreements with his attorney amounted to little more than a dispute over trial tactics and strategy. Therefore, the defendant failed to establish good cause for the assignment of a new attorney (see People v Linares, 2 NY3d 507, 510 [2004]; People v Jackman, 8 AD3d 678 [2004]; People v Jones, 302 AD2d 476, 477 [2003]; cf. People v Sides, 75 NY2d 822, 824 [1990]). Nor is there any merit to the defendant’s related contention that the trial court failed to conduct a searching inquiry to ensure that he understood the risks of representing himself at trial before allowing him to proceed pro se (cf. People v Arroyo, 98 NY2d 101, 103 [2002]; People v Slaughter, 78 NY2d 485, 491 [1991]).
The sentence imposed was not excessive (see People v Suitte, 90 AD2d 80, 83 [1982]).
The defendant’s remaining contentions are unpreserved for appellate review and, in any event, are without merit. Miller, J.P., Crane, Luciano and Rivera, JJ., concur.